t c summary opinion united_states tax_court robert and clara satriana petitioners v commissioner of internal revenue respondent docket no 9263-01s filed date robert and clara satriana pro_se dennis r onnen for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure in petitioners' federal income taxes respectively for and and corresponding penalties under sec_6662 in the amounts of dollar_figure and dollar_figure after concessions by respondent ’ the issues for decision are whether for the years and petitioners are entitled to itemized_deductions for charitable_contributions whether for the year petitioners are entitled to an itemized_deduction for in the notice_of_deficiency respondent disallowed some of the itemized_deductions on schedule a itemized_deductions claimed by petitioners the remaining itemized_deductions that were not disallowed totaled less than the standard_deduction allowed under sec_63 consequently respondent allowed petitioners the standard_deduction for each year at issue in the written stipulation submitted at trial respondent agreed to petitioners’ entitlement to some of the disallowed expenses as follows state and local_taxes sdollar_figure s big_number real_estate_taxes -- big_number home mortgage interest big_number big_number gambling_losses big_number totals dollar_figure dollar_figure during the trial respondent further conceded petitioners’ entitlement to an itemized_deduction of dollar_figure for real_estate_taxes for as a result of these concessions coupled with those itemized_deductions that were not disallowed in the notice_of_deficiency respondent conceded that petitioners were entitled to itemized_deductions for both years in lieu of the standard_deduction respondent further conceded that the self-employment_tax computation in the notice_of_deficiency relating to petitioners’ trade_or_business activity was in error and the self-employment_tax for that activity should be computed on net profits rather than on the amount of the disallowed expenses as calculated in the notice_of_deficiency unreimbursed employee business_expenses whether for the years and petitioners are entitled to itemized_deductions for home mortgage interest in excess of amounts conceded by respondent whether for the year petitioners are entitled to an itemized_deduction for real_estate_taxes in excess of an amount orally conceded by respondent at trial whether petitioners are entitled to deductions for expenses_incurred by mrs satriana during in the conduct_of_a_trade_or_business activity and whether petitioners are liable for the accuracy-related_penalties under sec_6662 in addition the court considers the applicability of sec_6673 to the facts of this case some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was bernalillo new mexico petitioners were both employed during the years at issue mr satriana was a building inspector for the city of rio rancho new mexico and mrs satriana was administrator for a substance abuse prevention program for sandoval county new mexico in addition for the year mrs satriana was engaged in a mary kay cosmetics business activity on their joint federal_income_tax returns for the years at issue petitioners reported gross salary and wage income of dollar_figure and dollar_figure respectively for and for petitioners reported a net_loss of dollar_figure from the mary kay cosmetics business activity petitioners claimed itemized_deductions on a schedule a itemized_deductions of dollar_figure and dollar_figure respectively for and prior to the years in question petitioners prepared their own tax returns for and they engaged the services of a return preparer robin beltran to prepare their returns for those years mr beltran was recommended to petitioners by several people in preparing their returns mr beltran did not rely on any records or substantiating information to support the expenses and deductions claimed on the returns he explained to petitioners that records were not necessary and that taxpayers were allowed to deduct expenses based upon their income levels petitioners at one point expressed reservations to mr beltran regarding the amounts claimed on the returns particularly with respect to their charitable_contributions as mrs satriana testified at trial and when we looked it the returns i asked him aren't you kind of like transposing some of this stuff i said we don't have big_number and-some-dollars' worth of cash that we've given out i don't have any receipts for that i don't keep receipts i don't ask the church to give me anything this case is one of numerous cases heard by the court involving tax returns prepared by mr beltran which essentially involve the same deductions he said that's what is allowable under the law i know it i've studied the books i've been an irs man it've done taxes for years and i know what i'm doing with respect to the first issue petitioners claimed charitable_contribution deductions on their returns as follows cash checks dollar_figure dollar_figure noncash contribution sec_413 totals dollar_figure dollar_figure at trial mrs satriana admitted that the bulk of their contributions were noncash rather than cash she submitted lists of clothing and other household_items that she and her husband donated to two organizations which they estimated were worth dollar_figure and dollar_figure respectively for and however no appraisals were ever made of the value of the properties contributed nor were any written acknowledgments of such donations made by the donee organizations mrs satriana admitted that their cash contributions were far less than the amounts claimed on their returns neither of the tax returns included an irs form_8283 noncash charitable_contributions which is reguired to satisfy the requirements of sec_1 170a- b income_tax regs relating to deductions in excess of dollar_figure claimed for a charitable_contribution of property other than money the court is satisfied that mr beltran deliberately and intentionally listed petitioners' noncash charitable_contributions on the returns at less than dollar_figure and inflated the cash contributions to avoid the need for appraisals and written acknowledgments from the donees the court holds that petitioners are not entitled to any deductions for noncash contributions for the years at issue as to cash contributions based on the record and in accordance with this court's discretionary authority under 39_f2d_540 2d cir the court allows petitioners cash contribution deductions of dollar_figure for each year at issue with respect to the second issue relating to petitioners' claim of an itemized_deduction for unreimbursed employee_expenses for mrs satriana claimed at trial that the amount at issue represented expenses for_the_use_of her vehicle in connection with her mary kay cosmetics activity however the record does not reflect that mrs satriana was engaged in this activity during there was no schedule c profit or loss from business included with the tax_return relating to such an activity nor was there any income or deductions reported or claimed on the return relating to such activity petitioners therefore are not entitled to any expense deduction for_the_use_of a vehicle in connection with a nonexistent trade_or_business activity during mrs satriana also contended that the vehicle was used by mr satriana in connection with his employment however petitioners did not maintain logs or other contemporaneous_records to substantiate the expenses_incurred in the use of the vehicle such records are required under section z274 d petitioners therefore are not entitled to a deduction for unreimbursed employee_expenses for ’ the third issue is whether petitioners are entitled to a deduction for home mortgage interest for the years and in excess of the amounts conceded by respondent at trial the amounts that respondent did not concede represented points or prepaid_interest petitioners incurred in the refinancing of their residence in each of the years in question the total points however were not independently paid_by petitioners but were financed by the lender and included as part of the gross loan generally interest_paid on home indebtedness is deductible by virtue of sec_163 d which provides that any qualified_residence_interest does not constitute nondeductible personal_interest prepaid finance_charges to the extent such charges represent deferred interest on a loan are generally deductible over the life of the loan sec_461 however where the points prepaid_interest are not paid separately by petitioners also claimed a dollar_figure deduction for tax preparation fees that was disallowed by respondent even if petitioners paid this amount such amount is less than the sec_67 limitation therefore petitioners would attain no tax_benefit from this expense the borrower but are advanced by the lender or the proceeds of the loan are reduced by the amount of the points the taxpayer is not considered to have paid the deferred interest and therefore the points are not deductible under sec_461 77_tc_701 respondent therefore is sustained on this issue the fourth issue relates to the itemized_deduction claimed by petitioners on their return for real_estate_taxes in the amount of dollar_figure during the trial respondent conceded petitioners' entitlement to a deduction of dollar_figure for such taxes petitioners presented no evidence to establish a payment of such taxes in excess of the amount conceded by respondent petitioners therefore are not entitled to a deduction for real_estate_taxes in excess of dollar_figure for the fifth issue relates to the trade_or_business activity conducted by mrs satriana during as a mary kay consultant on schedule c of their return petitioners reported gross_receipts of dollar_figure no cost_of_goods_sold and gross_income of dollar_figure the expenses deducted were car and truck dollar_figure supplies big_number travel meals and entertainment utilitie sec_250 total dollar_figure thus petitioners claimed a net_loss of dollar_figure in the notice_of_deficiency respondent disallowed all the claimed deductions for lack of substantiation and determined a self-employment_tax liability based on dollar_figure respondent conceded that this computation was in error and that the self- employment_taxes should have been calculated on the determined net profit dollar_figure with allowance of a deduction of one-half of such taxes under sec_164 mrs satriana did not present at trial any accounting books_or_records of her income or expenses for this activity she presented copies of several invoices for the purchase of merchandise from mary kay during and copies of two checks totaling dollar_figure for telephone expenses no other documentation or supporting evidence was presented the court is satisfied that petitioner did purchase sales merchandise for her activity and that no deduction from gross_income was claimed on the return for cost_of_goods_sold no documentation or explanation was offered as to the dollar_figure expense deduction for supplies which respondent disallowed the court is satisfied that some expense was incurred in the generation of the dollar_figure reported gross_income and pursuant to cohan v commissioner supra the court holds petitioners are entitled to deduct unspecified expenses of dollar_figure for no portion of this allowed amount however is to -- - be construed as an allowance for expenses subject_to the strict substantiation rules of sec_274 petitioners contend they should be absolved of liability for the sec_6662 penalties because they relied on the representations of their return preparer sec_6662 provides for an accuracy-related_penalty egual to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer's negligence or disregard of rules or regulations sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard consists of any careless reckless or intentional disregard sec_6662 the courts have refined the code definition of negligence as a lack of due care or failure to do what a reasonable and prudent person would do under similar circumstances 925_f2d_348 9th cir affg t cc sec_1_6662-3 income_tax regs provides that negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction on a return which would seem to a reasonable and prudent person to be 'too good to be true’ under the circumstances an exception applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances the most important factor is the extent of the taxpayer's effort to assess the proper tax_liability stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs under sec_1 b income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer moreover a taxpayer is generally charged with knowledge of the law 99_tc_202 although a taxpayer is not subject_to the addition_to_tax for negligence where the taxpayer makes honest mistakes in complex matters the taxpayer must take reasonable steps to determine the law and to comply with it id under certain circumstances a taxpayer may avoid the accuracy-related_penalty for negligence where the taxpayer reasonably relied on the advice of a competent professional sec_1_6664-4 income_tax regs sec_6664 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance ona professional adviser standing alone is not an absolute defense to negligence it is only one factor to be considered in order for reliance on a professional adviser to relieve a taxpayer from the negligence_penalty the taxpayer must establish that the professional adviser on whom he or she relied had the expertise and knowledge of the relevant facts to provide informed advice on the subject matter freytag v commissioner supra pincite petitioners made no effort to ascertain the professional background and qualifications of their return preparer mr beltran when they questioned him about the fact that their cash contributions to charity on their returns were considerably in excess of what they had in fact contributed they blindly accepted mr beltran's explanations that they could deduct such amounts based on their income levels petitioners did not go beyond that to ascertain whether this was a correct statement of tax law the court is satisfied that petitioners knew that they could only claim deductions that could be substantiated petitioners' failure to have someone examine the returns for them with respect to entries on their returns which they knew were incorrect constitutes negligence or disregard of rules or regulations petitioners had reservations about the way mr beltran was preparing their returns and they took no steps to satisfy themselves that their returns were correct these facts demonstrate to the court that petitioners made no reasonable effort to ascertain their correct_tax liability for the years at issue stubblefield v commissioner supra on this record the court sustains respondent on the sec_6662 accuracy-related_penalties for the years at issue sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty not exceeding dollar_figure when in the court's judgment proceedings have been instituted or maintained by the taxpayer primarily for delay or where the taxpayer's position in the proceeding is frivolous or groundless on this record the court considers petitioners' claim that they should not be liable for the sec_6662 penalties to be frivolous and groundless petitioners knew that a substantial portion of the itemized_deductions at issue was false and could not be sustained other circumstances noted above need not be repeated here the function of this court is to provide a forum to decide issues relating to liability for federal taxes any reasonable and prudent person under the facts presented to the court should have known that the claimed deductions could not have been sustained and petitioners knew that we do not and should not countenance the use of this court as a vehicle for a disgruntled litigant to proclaim the wrongdoing of another his return preparer as a basis for relief from a penalty that was determined by respondent on facts that clearly are not sustainable golub v commissioner tcmemo_1999_288 petitioners therefore have interfered with the court's function to the detriment of other parties having cases with legitimate issues for the court to consider petitioners have caused needless expense and wasted resources not only for the court but for its personnel respondent and respondent's counsel under these circumstances the penalty under sec_6673 is warranted and petitioners will be ordered to pay a penalty of dollar_figure to the united_states under sec_6673 reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
